Lewis, J.
1. The verdict was sustained by the testimony. The defendant in error, having gone into possession of the land in dispute under a deed, enclosed it by a fence, and held the undisturbed possession of it for more than twenty years, had a complete prescriptive title and, therefore, the right to resist the trespass of the employees of the railroad company upon the land thus held and occupied.
2. A defendant may amend an answer by withdrawing an admission therein *898made, and after so doing may introduce testimony tending to support the alle.gations of such answer as it stands after the amendment has been allowed.
Argued June 10,
Decided July 19, 1901.
Equitable petition. Before Judge Brinson. Bichmond. superior court. October 15, 1900.
Joseph B. & Bryan Gumming, for plaintiff.
William R. Fleming, for defendant.

Judgment affirmed.


All the Justices concurring.